COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


JIMMY RALPH DASH, JR.
                                                                 MEMORANDUM OPINION*
v.     Record No. 0245-05-3                                          PER CURIAM
                                                                     JUNE 21, 2005
COALFIELD SERVICES, INC. AND
 LIBERTY MUTUAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (D. Edward Wise, Jr.; Arrington, Schelin & Herrell, P.C., on brief),
                 for appellant.

                 (Dale W. Webb; Frankl Miller & Webb, on brief), for appellees.


       Jimmy Ralph Dash, Jr. appeals a decision of the Workers’ Compensation Commission

finding that the applicable statute of limitations barred his March 13, 2003 claim seeking an

award of permanent total disability benefits pursuant to Code § 65.2-503(C)(3) for a brain injury

and that the doctrine of imposition did not apply. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Dash v. Coalfield Services, Inc., VWC File No. 166-28-15 (Jan. 3, 2005). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.